Dismissed and Memorandum Opinion filed January ,29 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01069-CV

      IN THE INTEREST OF S.R.G., J.A.G., AND C.J.G., CHILDREN



                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-05307J

                 MEMORANDUM                         OPINION


      This is an attempted appeal from the “Denial of a Motion to Stay the Adoption
of Children Pending Filing of a Petition Filed November 8, 2016.” Appellant’s
parental rights were terminated in a decree signed October 20, 2016. This court
affirmed the termination of appellant’s parental rights. See In re S.R.G., No. 14-16-
00900-CV, 2017 WL 1497350, at *1 (Tex. App.—Houston [14th Dist.] Apr. 25,
2017, pet. denied) (mem. op.). In this appeal appellant attempts to appeal the denial
of a motion to stay the adoption of the children.
      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders are not appealable unless a statutory exception
applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack
B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). In
this case appellant timely appealed the termination decree, which was a final
judgment. No statutory exception permits the appeal of a denial of a motion to stay
adoption filed two years after termination of parental rights.

      On December 27, 2018, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless on or before
January 8, 2019, appellant filed a response demonstrating grounds for continuing the
appeal. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      The appeal is dismissed for want of jurisdiction.



                                       PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2